DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. [US 2019/0165258 A1], “Peng” and further in view of Shen et al. [US 2020/0176041 A1], “Shen”.
Regarding claim 16, Peng discloses a memory device structure (Fig. 1-18), comprising: 
a substrate  (Fig. 18, 110) having a first region (CR) and a second region (LR); 
a first etch stop layer (120) over the substrate (110); 
a first dielectric layer (140) over the first etch stop layer (120) and over the first region (CR) (as shown in Fig. 18); 
a conductive via (150) passing through the first dielectric layer (140) and the first etch stop layer (120); 
a magnetic tunnel junction cell (160’,170’,180’,190’,200’ and 210’ referred to as ‘MTJC’ from this point forward) over the conductive via (150); 
a second etch stop layer (232’) surrounding the magnetic tunnel junction cell and a first upper portion of the first dielectric layer (140) (as shown);
and a first spacer layer (234’) surrounding the second etch stop layer (232’).
Peng does not explicitly disclose the second etch stop layer is thicker than the first etch stop layer.
However, adjusting the thickness of the etch stop layer is a result effective variable. The thickness of the etch stop layer, along with the material property determines the time period of the etching operation for etching the etch stop layer.  Making sure the correct thickness of the etch layer is establish will reduce and/or eliminate damages cause to the underlining layers during the etching operation.
Therefore, absent a showing of criticality with respect to the thickness of the second etch stop layer (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the second etch stop layer is thicker than the first etch stop layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Peng as modified does not explicitly discloses a second spacer layer surrounding the magnetic tunnel junction cell and between the second etch stop layer and the magnetic tunnel junction cell.
However,  Shen discloses the memory device structure (100), comprising a substrate (1010) having a first region (100A) and a second region (100B) with a magnetic tunnel junction cell (127’) over the conductive via (117). Shen further discloses   Reply to Office Action of March 16, 2022an etch stop layer (601) surrounding the magnetic tunnel junction cell (127’) and an upper portion of the dielectric layer (111), a first spacer layer (603) surrounding the second etch stop layer (601); and a second spacer layer (503) surrounding the magnetic tunnel junction cell (127) and between the second etch stop layer (601) and the magnetic tunnel junction cell (127’). Shen discloses the second spacer layer (503)  may reduce or prevent moisture (H2O) diffusion into the MTJ structures (¶[0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a second spacer as taught in Shen in the device of Peng as modified such that a second spacer layer surrounding the magnetic tunnel junction cell and between the second etch stop layer and the magnetic tunnel junction cell because such a modification of adding a spacer layer will help reduce or prevent moisture (H2O) diffusion into the MTJ structures thereby protecting the memory structure (¶[0038] of Shen).

Regarding claim 17, Peng as modified discloses claim 16, Peng as modified further disclose a first sidewall of the second etch stop layer (Fig. 18, 232’) and a second sidewall of the first dielectric layer (140) are substantially coplanar, the first sidewall is over and connected to the second sidewall, and both the first sidewall and the second sidewall face away from the conductive via (as shown in Fig. 18: in between memory structure the two layers meet and are coplanar specifically the region around area S2).

Regarding claim 18, Peng as modified discloses claim 16, Peng as modified further disclose a third sidewall of the first spacer layer (Fig. 18, 234’) and the first sidewall of the second etch stop layer (232’) are substantially coplanar,  (as shown in Fig. 18: in between memory structure the two layers meet and are coplanar).

Regarding claim 19, Peng as modified discloses claim 16, Peng as modified further disclose the first etch stop layer (Fig. 18, 120) and the second etch stop layer (232’) are made of a same material. (¶[0011] teaches etch stop layer (120) may be a silicon nitride layer or a silicon carbide layer and the second etch stop layer (232’) may also be a silicon nitride layer or a silicon carbide layer (¶0031]).

Regarding claim 20, Peng as modified discloses claim 16, Peng as modified further disclose a second dielectric layer (Fig. 18, 240/250) over the first etch stop layer (120) and surrounding the magnetic tunnel junction cell (170’), the first dielectric layer (140), the conductive via (150), the second etch stop layer (232’), and the first spacer layer (234’); and
a conductive structure (270) passing through the second dielectric layer (240/250) and the first etch stop layer (120) over the second region (LR), wherein a first top surface of the magnetic tunnel junction cell (top layer of the MTJC) , a second top surface of the second dielectric layer (232’), and a third top surface of the conductive structure (270) are substantially coplanar (as shown in Fig. 18). 

Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the first etch stop layer covers the first dielectric layer and the magnetic tunnel junction cell, and the first spacer layer is over the first etch stop layer surrounding the magnetic tunnel junction cell and a first upper portion of the first dielectric layer; removing the first etch stop layer, which is not covered by the first spacer layer; and removing the first dielectric layer, which is not covered by the first etch stop layer,” in the combination required by the claim.
Regarding claim 11, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the spacer layer surrounds the magnetic tunnel junction stack, the bottom electrode, and a first upper portion of the dielectric layer, and the etch stop layer covers a first sidewall of the magnetic tunnel junction stack and is between the magnetic tunnel junction stack and the spacer layer and between the dielectric layer and the spacer layer; and removing the dielectric layer, which is not covered by the etch stop layer,” in the combination required by the claim.
Claims 2-10 and 12-15 are allowed by virtue of their dependency on claim 1 and 11.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891